EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
October _____, 2006 by and between Securus Technologies, Inc., a Delaware
corporation (the “Corporation”), and Richard Falcone (the “Executive”).

RECITALS

WHEREAS, the Executive and the Corporation, entered into an employment contract
effective September 9, 2004 (the “Former Contract”) pursuant to which the
Executive was entitled to certain compensation and benefits;

WHEREAS, the execution and delivery of this Agreement, will supersede and
replace the Former Contract;

WHEREAS, the Corporation desires to employ the Executive in the capacity,
hereinafter stated (referred to in Section 1 below), and the Executive desires
to become employed by the Corporation in such capacity for the period and on the
terms and conditions set forth herein; and

WHEREAS, the Executive and the Corporation each acknowledge and agree that the
terms and conditions of employment set forth below are reasonable and necessary
in order to protect the legitimate business interests of the Corporation and to
compensate the Executive for information, knowledge and experience brought to or
gained from the Corporation.

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth below, the parties hereby agree as follows:

1.            EMPLOYMENT / NOMINATION. Effective immediately the Corporation
hereby agrees to employ the Executive as its Chairman and Chief Executive
Officer, and the Executive hereby accepts such employment, on the terms and
conditions hereinafter set forth. So long as the Executive continues to be
employed by the Corporation, the Corporation agrees to cause the Executive to be
nominated for election as a member of the Board of Directors (the “Board”) of
the Corporation.

2.            EMPLOYMENT PERIOD. The period of employment of the Executive by
the Corporation hereunder (the “Employment Period”) shall commence on the
signing of this Agreement, and the Employment Period shall terminate on the
earlier of (i) January 5, 2009 (the “Termination Date”) or (ii) the date
Executive’s employment hereunder is earlier terminated in accordance with
Section 5 of this Agreement.

3.            POSITION AND DUTIES. The Executive shall devote his full time,
attention, skills and energies during the Employment Period exclusively to the
business of the Corporation, performing such specific functions on behalf of the
Corporation that are generally incident to and consistent with the Executive’s
position as the Board may direct. The Executive shall hold the position of
President and Chief Executive Officer of the Corporation and shall report
directly to the Board and have all powers and duties which are associated with
such position in the

 


--------------------------------------------------------------------------------

industries in which the Corporation is engaged. The Executive shall not, without
prior written consent from the Board (which consent shall not be unreasonably
withheld):

(a)          serve as or be a consultant to or employee, officer, agent or
director of any corporation, partnership or other entity other than the
Corporation and/or its subsidiaries (other than civic, charitable, or other
public service organizations); or

(b)          have more than a five percent (5%) ownership interest in any
enterprise other than the Corporation if such ownership interest would have a
material adverse effect upon the ability of the Executive to perform his duties
hereunder.

Nothing herein shall preclude the Executive from performing charity work and
managing his own personal investments and affairs so long as such activities do
not interfere with the performance of the Executive’s duties hereunder.

 

4.

COMPENSATION AND RELATED MATTERS.

(a)          BASE SALARY. During the Employment Period, the Corporation shall
pay the Executive a base salary at the rate specified in Exhibit A (the “Base
Salary”), which Base Salary shall be paid in equal installments in accordance
with the Corporation’s payroll policy, subject to Section 5 below.

(b)          BONUS. During the Employment Period, the Executive shall receive
the bonuses as specified in Exhibit A.

(c)          RESTRICTED SHARES. The Executive shall be awarded additional
restricted shares of the Corporation’s Class B Common Stock, no par value, per
share (the “Class B Stock”), of the Corporation as specified in Exhibit A.

(d)          OTHER BENEFITS. During the Employment Period, the Executive shall
be entitled to and eligible for group health insurance coverage and any other
fringe benefits in accordance with policies applicable generally to salaried
employees of the Corporation. The Executive shall also be entitled to five (5)
weeks paid vacation and other paid absences during the Employment Period in
accordance with policies applicable generally to salaried employees of the
Corporation. The Executive shall be reimbursed for reasonable expenses incurred
in connection with the business of the Corporation and the performance of his
duties hereunder in accordance with the policies established by the Corporation
for reimbursement of such expenses, provided that (i) such expenses constitute
valid business expenses that are deductible from the Corporation’s taxable
income under the Internal Revenue Code and (ii) such expenses do not exceed the
amounts allocable for such expenses in budgets that are approved from time to
time by the Board. In order that the Corporation reimburse the Executive for
such allowable expenses, the Executive shall furnish to the Corporation, in a
timely fashion, the appropriate documentation required by the Internal Revenue
Code in connection with such expenses and shall furnish such other documentation
and accounting as are consistent with the Corporation’s policies.

(e)          AUTOMOBILE. The Executive shall be entitled to $850 per month for
an automobile.

 


--------------------------------------------------------------------------------

 

 

5.

TERMINATION.

(a)          TERMINATION FOR CAUSE. Prior to the end of the Employment Period,
the Corporation may terminate the Executive’s employment under this Agreement
for “Cause.” For purposes of this Agreement, the Corporation shall have Cause to
terminate the Executive’s employment hereunder in the event: (i) the Executive
becomes habitually addicted to alcohol or illegal drugs and such addiction
materially and adversely affects (A) the performance of the Executive’s
obligations under this Agreement or (B) the Corporation; (ii) the Executive
discloses confidential information in violation of paragraph 6(a) and such
disclosure has a material adverse effect on the Corporation: (iii) the Executive
engages in competition in violation of paragraph 6(d) or 6(e); (iv) the
Executive has committed any act of willful misconduct, embezzlement or wrongful
conversion of money or property belonging to the Corporation, or any act of
fraud that adversely affects the business of or relates to the Corporation; (v)
the Executive is convicted of a felony at any time hereafter, which is
reasonably likely to either (A) have an adverse effect on the Corporation or its
business or (B) result in the incarceration of the Executive; (vi) the Executive
has failed to comply with any material directive of the Board related to his
employment duties promptly following notice to the Executive of such failure;
(vii) the Executive has willfully and continually failed to substantially
perform his duties hereunder (other than any such failure resulting from the
Executive’s death or health), and such failure continues for more than 10 days
after written notice thereof to the Executive; or (viii) the Executive has been
convicted of any criminal act of egregious misconduct involving serious moral
turpitude to the extent that the Executive’s credibility and reputation no
longer conform to the standard of the Corporation’s executives. The Executive
will be furnished an opportunity upon reasonable notice to state his case to the
Board with counsel prior to any termination for “Cause.” If the Executive’s
employment is terminated by the Corporation for Cause, the Corporation shall pay
the Executive any Base Salary accrued or owing to the Executive hereunder
through the date of termination and shall reimburse the Executive for any
expenses incurred prior to the date of termination and otherwise reimbursable
pursuant to Section 4(e), less any amounts owed by the Executive to the
Corporation, and the Corporation shall have no further liability or obligation
to the Executive hereunder. Any amount due under this Section 5(a) shall be paid
in a lump sum within 30 days after the end of the Employment Period; provided,
however, that if the Executive is a “specified employee” within the meaning of
Internal Revenue Code Section 409A(a)(2)(B)(i), no Severance Payment will be
made before the date that is six (6) months after the payment date provided in
the previous clause.

(b)          TERMINATION WITHOUT CAUSE. Prior to the end of the Employment
Period; (i) the Corporation may terminate the Executive’s employment under this
Agreement for a reason other than Cause or no reason whatsoever (i.e., without
Cause); or (ii) the Executive may terminate his employment under this Agreement
due to Constructive Discharge (as defined below) so long as the Executive gives
notice of such Constructive Discharge within sixty (60) days of the occurrence
thereof and such Constructive Discharge remains uncured by the Corporation
thirty (30) days after the Corporation’s receipt of such notice; provided that
if the Corporation has not cured a breach of this Agreement within the thirty
(30) day period referenced in clause (iii) of the definition of Constructive
Discharge set forth below this sentence will not be deemed to grant the
Corporation an additional thirty (30) days cure period with respect to such
breach. If the Executive’s employment is terminated

 


--------------------------------------------------------------------------------

pursuant to this Section 5(b) prior to the expiration of the Employment Period,
the Corporation shall pay to the Executive an amount equal to (A) the lesser of
(1) two-times the Executive’s annual Base Salary or (2) the amount of remaining
Base Salary that would have been payable to the Executive from the date of such
termination of employment through the Termination Date (as defined in Section
2), plus (B) the benefits set forth in Section 4(d) which were paid to the
Executive in the year prior to the year in which his employment was terminated,
plus (C) a pro-rated bonus for the year in which Executive was terminated (based
on the number of months the Executive was employed by the Corporation in such
year), if the bonus target for such year was being achieved on the date of
termination (on a pro rata basis, based on the number of months the Executive
was employed by the Corporation in such year) (collectively, the “Severance
Payment”); provided that the Severance Payment shall be conditioned upon the
Executive’s voluntary execution of a commercially reasonable, written release
(to be drafted and provided by the Corporation) of any and all
employment-related claims, including without limitation any claims related
thereto for lost wages or benefits, wrongful termination claims of any kind,
stock options, compensatory damages, punitive damages, attorneys’ fees,
equitable relief, or any other related form of damages or relief the Executive
may assert against the Corporation; provided, however, such release will not
release (i) any obligation of the Corporation to fund the Severance Payment,
(ii) any obligations of the Corporation pursuant to Section 10 of this
Agreement, (iii) any obligations of the Corporation pursuant to the Restricted
Stock Purchase Agreement dated the date hereof, (iv) any obligations of the
Corporation pursuant to the indemnification agreement contemplated by Section 10
or (v) any obligations of the Corporation to indemnify the Executive pursuant to
applicable law, the Certificate of Incorporation of the Corporation or the
Bylaws of the Corporation. The Corporation shall pay fifty percent (50%) of the
Severance Payment in one payment within thirty (30) days after the end of the
Employment Period provided that such release has been in full force and effect
for at least ten (10) days, and pay the remaining portion of the Severance
Payment in equal monthly installments on the 15th day of each month during the
Post-Employment Non-Competition Period (defined below); provided, however, that
if the Executive is a “specified employee” within the meaning of Internal
Revenue Code Section 409A(a)(2)(B)(i), no Severance Payment will be made before
the date that is six (6) months after the payment date provided in the previous
clause. If the Corporation terminates the employment of the Executive because he
has become disabled such that he is unable to perform the essential functions of
his job with reasonable accommodation for a period of not less than fifteen (15)
consecutive weeks, any such termination shall be deemed to be a termination
without Cause pursuant to this Agreement. Similarly, the Executive’s employment
shall terminate upon his death, and shall be deemed a termination by the
Corporation without Cause, with payments of the Severance Payment hereunder to
be made to the Executive’s estate. For purposes of this Section 5(b), the term
“Constructive Discharge” means:

(i)           a material adverse reduction in the Executive’s job function,
authority, duties or responsibilities, or a similar change in the Executive’s
reporting relationships;

(ii)          a required relocation of Executive of more than thirty-five (35)
miles from the Executive’s current job location;

 


--------------------------------------------------------------------------------

 

(iii)         any breach of any of the terms of this Agreement by the
Corporation which is not cured within thirty (30) days following written notice
thereof by the Executive to the Corporation; or

(iv)         during the Employment Period, any failure to nominate and/or elect
the Executive as a member of the Board and/or any removal of the Executive as a
member of the Board (other than for cause).

(c) TERMINATION AS A RESULT OF CHANGE OF CONTROL. This contract will also
terminate if a change of control occurs.

 

6.            CONFIDENTIAL INFORMATION, REMOVAL OF DOCUMENTS, DEVELOPMENTS AND
NON-COMPETITION, RELEASE.

(a)          CONFIDENTIAL INFORMATION. The Executive shall hold in a fiduciary
capacity for the benefit of the Corporation and its subsidiaries all trade
secrets, confidential information, proprietary information, knowledge and data
relating to the Corporation and/or the businesses or investments of the
Corporation which may have been obtained by the Executive during the Executive’s
employment by the Corporation and its subsidiaries including such information
with respect to any products, improvements, formulas, designs or styles,
processes, services, customers, suppliers, marketing techniques, methods,
know-how, data, future plans or operating practices (“Confidential
Information”); provided that “Confidential Information” shall not include
information that (i) is or becomes generally available to the public other than
as a result of a disclosure by the Executive or (ii) is or becomes available to
the Executive on a non-confidential basis from a source that is not known to the
Executive to be prohibited from disclosing such information to the Executive by
a legal, contractual or fiduciary obligation. Except as may be required or
appropriate in connection with his carrying out his duties under this Agreement,
the Executive shall not, without the prior written consent of the Corporation or
as may otherwise be required by law or legal process, communicate or divulge any
such Confidential Information to anyone other than the Corporation and those
designated by the Corporation. The Corporation, understands, acknowledges and
agrees that, notwithstanding this Section 6, the Executive may disclose the
terms and conditions of this Agreement to the extent reasonably necessary to
enforce this Agreement.

(b)          REMOVAL OF DOCUMENTS. All records, files, drawings, letters,
memoranda, reports, computer data, computer disks, electronic storage media,
documents, models and the like relating to the business of the Corporation
and/or the business of any of its subsidiaries, which the Executive prepares,
uses or comes into contact with and which contain Confidential Information shall
be the exclusive property of the Corporation to be used by the Executive only in
the performance of his duties for the Corporation and shall not be removed by
the Executive from the premises of the Corporation (without the written consent
of the Corporation) during or after the Employment Period unless such removal
shall be required or appropriate in connection with his carrying out his duties
under this Agreement, and, if so removed by the Executive, shall be returned to
the Corporation immediately upon termination of the Executive’s employment
hereunder, or earlier request by the Corporation (with the Executive retaining
no copies thereof nor any notes or other records relating thereto).

 


--------------------------------------------------------------------------------

 

(c)          DEVELOPMENTS. The Executive will make full and prompt disclosure to
the Corporation of all inventions, improvements, discoveries, methods,
developments, software and/or works of authorship relating in any way to the
business, activities or affairs of the Corporation or any of its subsidiaries,
whether patentable or not, which are created, made, conceived or reduced to
practice (in whole or in part) by the Executive or under his direction or
jointly with others during the Employment Period, whether or not during normal
working hours or on the premises of the Corporation (collectively,
“Developments”). The Executive agrees to assign and does hereby assign to the
Corporation all of his right, title and interest in and to all Developments and
related patents, copyrights and applications thereto. The Executive shall do all
permissible things, and take all permissible action, necessary or advisable, in
the Corporation’s sole discretion and at the Corporation’s expense, to cause any
other person related to the Executive or an entity controlled by the Executive
having an interest in a Development to assign to the Corporation all of such
person’s or entity’s right, title and interest in and to such Development and
related patents, copyrights and applications therefor. The Executive agrees to
cooperate fully with the Corporation at the Corporation’s expense, both during
and after the termination of the Employment Period, with respect to the
procurement, maintenance and enforcement of copyrights and patents (both in the
United States and foreign countries) relating to Developments.

(d)          NON-COMPETITION. During (i) the Executive’s employment with the
Corporation and (ii) the Post-Employment Non-Competition Period, the Executive
(A) shall not engage, anywhere within the geographical areas in which the
Corporation or any of its subsidiaries is then conducting its business
operations, directly or indirectly, alone, in association with or as a
shareholder, principal, agent, partner, officer, director, executive or
consultant of any other organization, in any business which involves or relates
to providing services to a Competitive Business (defined below); (B) shall not
solicit or encourage any officer, executive, independent contractor, vendor or
consultant of the Corporation or any of its subsidiaries to leave the employ of,
or otherwise cease his relationship with, the Corporation or any of its
subsidiaries; and (C) shall not solicit, divert or take away, or attempt to
divert or to take away, the business or patronage of any of the customers or
accounts, of the Corporation or any of its subsidiaries, which were served by
any such entity during the time the Executive was employed by the Corporation.
If the Executive violates any of the provisions of this Section 6(d), following
his termination of employment, the computation of the time period provided
herein shall be tolled from the first date of the breach until the earlier of
(i) the date judicial relief is obtained by the Corporation, (ii) the
Corporation states in writing that it will seek no judicial relief for said
violation, or (iii) the Executive provides satisfactory evidence to the
Corporation that such breach has been remedied. If, at any time, the provisions
of this Section 6(d) shall be determined to be invalid or unenforceable, by
reason of being vague or unreasonable as to area, duration or scope of activity,
this Section 6(d) shall be considered divisible and shall become and be
immediately amended to only such area, duration and scope of activity as shall
be determined to be reasonable and enforceable by the court or other body having
jurisdiction over the matter; and the Executive agrees that this Section 6(d) as
so amended shall be valid and binding as though any invalid or unenforceable
provision had not been included herein. For purposes of this Section 6,
Executive and the Corporation agree that:

“Competitive Business” shall mean (i) the inmate telephone business, (ii) the
business of selling, leasing or otherwise providing law enforcement management

 


--------------------------------------------------------------------------------

systems, jail management systems and/or other tracking or record systems to
inmate, jail or correctional facilities, (iii) the billing, collection and/or
validation business within the inmate telephone industry, and/or (iv) any
material line of business that the Corporation or any of its subsidiaries are
engaged in on the date of termination, expiration or non-extension of the
Employment Period; provided, however, that Competitive Business shall not
include an organization where the activities described in (i) through (iv) do
not represent a material portion of such organization’s revenues and (I)
the Executive’s primary duties do not relate to such activities or (II) the
Executive does not participate to a material extent in such activities; and

“Post-Employment Non-Competition Period” shall mean the one-year period
immediately following the expiration or earlier termination of the Employment
Period; provided that if, (A) pursuant to Section 5(b), the Executive receives
two-times his annual Base Salary as contemplated by clause (A)(1) of such
Section’s second sentence, then “Post-Employment Non-Competition Period” shall
mean the two-year period immediately following the expiration or earlier
termination of the Employment Period or (B) the Executive receives the payment
described in clause (A)(2)(II) of such Section’s second sentence, then
“Post-Employment Non-Competition Period” shall mean the period from the
expiration or earlier termination of the Employment Period until January 1,
2009.

 

(e)          NON-COMPETITION IN EXPANSION MARKETS. Executive acknowledges that a
valuable asset of the Corporation is the plan of the Corporation to extend and
expand their business, by acquisition or otherwise, to areas of the United
States of America which the Corporation does not yet serve as of the date
hereof. Accordingly, during (i) the Executive’s employment with the Corporation
and (ii) Post-Employment Non-Competition Period, the Executive shall not engage,
anywhere in the United States of America, directly or indirectly, alone, in
association with or as a shareholder, principal, agent, partner, officer,
director, executive or consultant of any other organization, in any Competitive
Business. If the Executive violates any of the provisions of this Section 6(e),
following his termination of employment, the computation of the time period
provided herein shall be tolled from the first date of the breach until the
earlier of (i) the date judicial relief is obtained by the Corporation, (ii) the
Corporation states in writing that it will seek no judicial relief for said
violation, or (iii) the Executive provides satisfactory evidence to the
Corporation that such breach has been remedied. If, at any time, the provisions
of this Section 6(e) shall be determined to be invalid or unenforceable, by
reason of being vague or unreasonable as to area, duration or scope of activity,
this Section 6(e) shall be considered divisible and shall become and be
immediately amended to only such area, duration and scope of activity as shall
be determined to be reasonable and enforceable by the court or other body having
jurisdiction over the matter; and the Executive agrees that this Section 6(e) as
so amended shall be valid and binding as though any invalid or unenforceable
provision had not been included herein.

(f)           CONTINUING OPERATION. Any termination of the Executive’s
employment or of this Agreement shall have no effect on the continuing operation
of this Section 6.

 


--------------------------------------------------------------------------------

 

(g)          LEGITIMATE BUSINESS INTERESTS. The Executive has carefully read and
considered the provisions of this Section 6 and, having done so, agrees that the
restrictions set forth herein, including, without limitation, the time and
geographic restrictions set forth above, are fair and reasonable and are
reasonably required for the protection of the legitimate business interests and
goodwill of the Corporation.

(h)          REMEDIES. The Executive acknowledges that any violation of any of
the covenants and agreements contained in this Section 6 may result in
irreparable and continuing harm and damage to the Corporation which would be
extremely difficult to quantify and for which money damages alone would not be
adequate compensation. Consequently, the Executive agrees that, in the event he
violates or threatens to violate any of these covenants and agreements, the
Corporation shall be entitled to seek: (1) entry of an injunction enjoining such
violation and/or requiring the Executive to return all materials or other
proprietary information of the Corporation and (2) money damages insofar as they
can be determined. Nothing in this Agreement shall be construed to prohibit the
Corporation and its subsidiaries from also pursuing any other legal or equitable
remedy, the parties having agreed that all remedies that are not inconsistent
are cumulative.

7.            SEVERABILITY. Whenever possible, each provision and term of this
Agreement will be interpreted in a manner to be effective and valid, but if any
provision or term of this Agreement is held to be prohibited or invalid, then
such provision or term will be ineffective only to the extent of such
prohibition or invalidity, without invalidating or affecting in any manner
whatsoever the remainder of such provision or term or the remaining provisions
or terms of this Agreement.

8.            WAIVER. The rights and remedies of the parties to this Agreement
are, to the extent not inconsistent, cumulative and not alternative. Neither the
failure nor any delay by any party in exercising any right, power or privilege
under this Agreement will operate as a waiver of such right, power or privilege,
and no single or partial exercise of any such right, power or privilege will
preclude any other or further exercise of such right, power or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement can be waived, released or discharged by one party, in whole or
in part, by a waiver, release or renunciation of the claim or right unless in
writing signed by the other party; (b) no waiver that may be given by a party
will be applicable except in the specific instance for which it is given; and
(c) no notice to or demand on one party will be deemed to be a waiver of any
obligation of such party or of the right of the party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement.

9.            BINDING AGREEMENT. This Agreement shall be binding upon the
Corporation and its affiliates, and the Executive and his assigns, heirs and
legal representatives. Each of the Corporation’s subsidiaries shall be third
party beneficiaries of this Agreement and may independently enforce and benefit
from the terms hereof.

10.          OTHER AGREEMENTS; INDEMNIFICATION. The Executive hereby represents
that the Executive is not bound by the terms of any agreement with any previous
employer or other party to refrain from using or disclosing any trade secret or
confidential or proprietary information in the course of the Executive’s
employment with the Corporation or to

 


--------------------------------------------------------------------------------

refrain from competing, directly or indirectly, with the business of such
previous employer or any other party. The Executive further represents that his
performance of all of the terms of this Agreement does not and will not breach
any agreement to keep in confidence proprietary information, knowledge or data
acquired by the Executive in confidence or in trust prior to the date of this
Agreement, and the Executive will not disclose to the Corporation or any
subsidiary or knowingly induce the Corporation or any subsidiary to use any
confidential or proprietary information or material belonging to any previous
employer of the Executive or to any other person or entity. The Executive hereby
indemnifies and agrees to defend and hold the Corporation and its subsidiaries
harmless from and against any and all damages, liabilities, losses, costs and
expenses (including, without limitation, reasonable attorneys’ fees) resulting
or arising directly from any breach of the representations and covenants
contained in the immediately preceding sentence. The Executive shall be
indemnified and held harmless to the fullest extent permitted by applicable law,
including § 145 of the General Corporation Law of the State of Delaware, from
and against any and all damages, liabilities, losses, costs and expenses
(including, without limitation, reasonable attorneys’ fees and the costs of
investigation) resulting or arising directly or indirectly as a consequence of
the Executive’s service as an officer and/or director of the Corporation or any
of its subsidiaries. Such indemnification will be provided pursuant to the terms
of a mutually agreeable indemnification agreement which will obligate the
Corporation to pay expenses (within thirty (30) days of invoice) incurred by the
Executive in connection with any matter with respect to which the Executive
reasonably claims entitlement to indemnification. The Corporation shall maintain
at all times during the Employment Period and for a period of no less than two
(2) years thereafter, directors and officers liability insurance (including the
Executive as a beneficiary) having terms not less favorable than the policies in
effect on the date hereof.

11.          WITHHOLDING. Any payments provided for in this Agreement shall be
paid net of any applicable withholding of taxes required under federal, state or
local law.

12.          RECITALS; HEADINGS; CONSTRUCTION. The Recitals set forth in the
preamble of this Agreement shall be deemed to be included and form an integral
part of this Agreement. The headings of Sections in this Agreement are provided
for convenience only and will not affect its construction or interpretation. All
references to “Section” or “Sections” refer to the corresponding Section or
Sections of this Agreement unless otherwise specified. All words used in this
agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms. All references herein to the word “or” shall
mean “and/or.” The parties, in acknowledgment that all of them have been
represented by counsel and that this Agreement has been carefully negotiated,
agree that the construction and interpretation of this Agreement and other
documents entered into in connection herewith shall not be affected by the
identity of the party or parties under whose direction or at whose expense this
Agreement and such documents were prepared or drafted.

13.          TIME OF ESSENCE. With regard to all dates and time periods set
forth or referred to in this Agreement, time is of the essence.

14.          GOVERNING LAW. This Agreement shall be governed by the substantive
laws of the State of Texas, without regard to its conflicts of laws principle;
in particular, Texas

 


--------------------------------------------------------------------------------

substantive law will govern any controversy or claim between or among the
parties hereto, including any claim arising out of or relating to this Agreement
or based on or arising from an alleged tort; provided that any controversy or
claim between or among the parties hereto based on or arising under the
indemnification provisions of Section 10 shall be governed by the laws of the
State of Delaware. This Agreement is intended to reflect certain provisions of
Internal Revenue Code Section 409A and IRS Notice 2005-1 and shall be construed
in good faith compliance with those requirements. In the event any provisions of
this Agreement are determined to be in conflict with the requirements of
Internal Revenue Code Section 409A, IRS Notice 2005-1, or subsequent Treasury
guidance, the Agreement will be administered and amended to be compliance with
such requirements.

15.          ENTIRE AGREEMENT. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes all prior written and oral agreements and understandings between the
parties with respect to the subject matter of this Agreement. This Agreement may
not be amended except by a written agreement executed by both parties.

16.          NOTICES. Any notice, demand or other communication which may or is
required to be given under this Agreement shall be in writing and shall be: (a)
personally delivered; (b) transmitted by United States postage prepaid mail,
registered or certified mail, return receipt requested; (c) transmitted by
reputable overnight courier service such as Federal Express; or (d) transmitted
by legible facsimile (with answer back confirmation) to the parties’ respective
addresses as set forth opposite their signatures hereto). Except as otherwise
specified herein, all notices and other communications shall be deemed to have
been duly given on (i) the date of receipt if delivered personally, (ii) two (2)
calendar days after the date of posting if transmitted by registered or
certified mail, return receipt requested, (iii) the first business day after the
date of deposit if transmitted by reputable overnight courier service or (iv)
the date of transmission with confirmed answer back if transmitted by facsimile,
whichever shall first occur. A notice or other communication not given as herein
provided shall only be deemed given if and when such notice or communication is
actually received in writing by the party to whom it is required or permitted to
be given. The parties may change their address for purposes hereof by notice
given to the other parties in accordance with the provisions of this Section,
but such notice shall not be deemed to have been duly given unless and until it
is actually received by the other party.

17.          COMMON LAW OR OTHER DUTIES. The Executive’s and the Corporation’s
duties obligations, and agreements hereunder are in addition to (and not in
limitation of) any duties or obligations under common law or statute owed to the
Corporation or its subsidiaries by the Executive or by the Corporation to the
Executive by reason of his position as officer, director or Executive, as
applicable, of the Corporation or its subsidiaries.

18.          COUNTERPARTS. This Agreement may be executed in two or more
counterparts (including by means of telecopied pages), each of which will be
deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.

[SIGNATURES ON THE FOLLOWING PAGE]

 


--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first above written.

SECURUS TECHNOLOGIES, INC.

 

By:

/s/BRIAN SCHWARTZ

Title:

Director

 

Address:

 

 

 

Securus Technologies, Inc.

c/o H.I.G. Capital, LLC

1001 Brickell Bay Drive

27th Floor

Miami, FL 33131

Attn:  Brian Schwartz

Facsimile:  (305) 379-2013

 

 

 

 

/s/RICHARD FALCONE

Richard Falcone

 

 

Address:

5055 Addison Circle

 

Suite 412

 

Addison, TX 75001

Facsimile No.

(972) 277-0699

 

 

 

 


--------------------------------------------------------------------------------

 

EXHIBIT A

(a)          Base Salary: The Executive shall receive, for each 12-consecutive
month period beginning on the execution of this Agreement and each anniversary
thereof, a rate of salary that is not less than $400,000 per year, payable in
substantially equal monthly or more frequent installments and subject to normal
tax withholding. During the Employment Period the Executive’s salary rate shall
be reviewed by the Board’s Compensation Committee contemporaneously with all
other Executive Officers of the Corporation (but not less frequently than once
each calendar year) to determine whether an increase in the Executive’s rate of
compensation is appropriate.

(b)          Bonus: A bonus program will be established. The bonus program shall
be based upon mutually agreed objectives for each year. The Executive’s target
bonus shall equal one hundred percent (100%) of Base Salary which shall be
earned upon achievement of such objectives. The bonus program will be
established as part of the Corporation’s annual forecasts each year. Such bonus
program will include a reasonable and businesslike sliding scale of bonus
payments established for performance below and above specified objectives. If a
Change of Control (as hereinafter defined) of the Corporation occurs, Executive
shall be entitled to a pro-rated bonus for the year in which such change
occurred (based upon the number of months Executive was employed in such year
prior to such change) if the bonus target for such year was being achieved on
the date of such change (on a pro-rated basis, based upon the number of months
in such year prior to such change). Any bonus payment under this paragraph (b)
shall be paid in a lump sum within thirty (30) days from the date that the
Executive becomes entitled to a specific bonus amount each year. As used herein
the term “Change of Control” will mean the date that any one person, or more
than one person acting as a group, acquires ownership of stock of the
Corporation that, together with stock held by such person or group, constitutes
more than 50 percent of the total fair market value or total voting power of the
stock of such Corporation. However, if any one person, or more than one person
acting as a group, is considered to own more than 50 percent of the total fair
market value or total voting power of the stock of the Corporation, the
acquisition of additional stock by the same person or persons is not considered
to cause a change in the ownership of the Corporation (or to cause a change in
the effective control of the Corporation. This section applies only when there
is a transfer of stock of a corporation (or issuance of stock of a corporation)
and stock in such corporation remains outstanding after the transaction.

(c)          Shares: The Executive will be eligible to receive an additional
9,484 shares of Class B Stock included in the Restricted Stock Plan.

(d)          Signing Bonus:             The Executive will receive a one-time
payment of $485,500 upon the mutual execution of this Agreement.

(e)          Termination Bonus:   The Executive will receive a one-time payment
of $460,000 within 30 days of the earlier of a Change in Control, his Separation
from Service (within the meaning of Code Section 409A), or January 5, 2009,
unless the Executive’s employment under this Agreement is terminated pursuant to
Section 5(a) or the Executive resigns for any reason other than for a
Constructive Discharge. The Executive shall return the

 


--------------------------------------------------------------------------------

$460,000 to the Corporation if he fails to comply with the terms of Section 6,
which shall be in addition to any injunctive or other equitable relief the
Corporation may be entitled. Any payment made under this paragraph (e) shall be
paid in a lump sum within 30 days after the termination of this Agreement
occurs.

 

 


--------------------------------------------------------------------------------

 

RESTRICTED STOCK AGREEMENT

This Restricted Stock Agreement (this “Agreement”) is dated as of September __,
2006 between Securus Technologies, Inc., a Delaware corporation (the
“Corporation”), and Richard Falcone (the “Executive”). Capitalized terms not
otherwise defined herein shall have their respective meanings as set forth in
the Securus Technologies, Inc. 2004 Restricted Stock Plan (the “Plan”).

W I T N E S S E T H:

WHEREAS, the Corporation and the Executive desire to enter into this Agreement
pursuant to which the Corporation will grant to the Executive 9,484 shares of
the Corporation’s Class B Common Stock, no par value per share (the “Restricted
Stock”).

NOW, THEREFORE, in consideration of the Executive's employment with the
Corporation, and as an inducement and incentive to the Executive to enter into a
new Employment Agreement (and other good and valuable consideration receipt of
which is hereby acknowledged), the Corporation hereby agrees to grant to the
Executive the Restricted Stock, pursuant to the terms and subject to the
conditions of the Plan and this Agreement, including a restriction period (the
“Restriction Period”) and such other restrictions as are hereinafter set forth,
and in connection with such purchase and sale, Corporation and the Executive
agree as follows:

 

19.

Grant of Restricted Stock.

(a)          The Corporation hereby grants to the Executive, the Restricted
Stock. The Corporation shall deliver to the Executive the certificate or
certificates representing such Restricted Stock, subject to Section 4 hereof,
the Restriction Period and the other restrictions contained herein and those
restrictions set forth in that certain Stockholders’ Agreement (the “Closing
Date”), by and among the Corporation and the investors and management
stockholders named therein (the “Stockholders’ Agreement”).

(b)          In connection with the grant of the Restricted Stock hereunder, the
Executive represents and warrants to the Corporation that:

(i)           The Restricted Stock to be received by the Executive pursuant to
this Agreement will be for the Executive’s own account and not with a view to,
or intention of, distribution thereof in violation of the Securities Act of
1933, as amended (the “Securities Act”), or any applicable state securities
laws, and the Restricted Stock will not be disposed of by the Executive in
contravention of the Securities Act or any applicable state securities laws or
the Stockholders’ Agreement.

(ii)          The Executive is able to evaluate the risks and benefits of the
Restricted Stock. The Executive is an officer of the Corporation and is an
“accredited investor”

 


--------------------------------------------------------------------------------

within the meaning of the Securities Act. The Executive is domiciled in, and the
certificates representing the Restricted Stock will come to rest in, the State
of Texas.

(iii)        The Executive acknowledges that the Restricted Stock has not been
registered under the Securities Act and, therefore, cannot be sold unless
subsequently registered under the Securities Act or an exemption from such
registration is available.

(iv)         The Executive has had an opportunity to ask questions and receive
answers concerning the terms and conditions of the Restricted Stock and has had
full access to such other information concerning the Corporation as he has
requested. The Executive has also reviewed, or has had an opportunity to review,
the Corporation’s certificate of incorporation, bylaws and financial statements.
The Executive acknowledges and understands that (a) it is unlikely that the
Corporation will pay dividends in respect of the Restricted Stock and (b)
payment of dividends and distributions in respect of the Restricted Stock may be
restricted by the financing documents that the Corporation may enter into and
may be restricted by future agreements or instruments binding on the
Corporation, its operating subsidiaries or its properties. The Executive agrees
and acknowledges that no other Person has acted, is expected to act, or will act
as the agent or financial advisor of such Executive in connection with making,
closing or monitoring of his investments hereunder. The Executive acknowledges
that he has been advised that an investment in the Restricted Stock involves a
high degree of risk and is suitable only for persons of adequate financial means
who have no need for liquidity with respect to this investment and that there
may be a complete loss of his investment.

(v)          This Agreement constitutes the legal, valid and binding obligation
of the Executive, enforceable in accordance with its terms, and the execution,
delivery and performance of this Agreement by the Executive does not and will
not conflict with, violate or cause a breach of any agreement, contract or
instrument to which the Executive is a party or any judgment, order or decree to
which the Executive is subject.

(c)          The Corporation represents and warrants to the Executive that the
Restricted Stock issued under this Agreement is duly and validly authorized and
issued, fully paid and non-assessable and has not been issued in violation of
any pre-emptive or similar right of any person or of any federal or state
securities law.

 

20.

Corporation's Right to Purchase Stock.

(a)          Immediately following termination under any circumstances of the
Executive’s employment with the Corporation or a Subsidiary, the Corporation
shall have the right, but not the obligation, to purchase any or all of the
shares of Restricted Stock then held by the Executive or any permitted
transferee of such Restricted Stock (other than shares of Restricted Stock that
are Vested Restricted Stock (as defined below) and the maximum number of shares
of Restricted Stock that remain subject to the vesting provisions of Section
3(b) after such termination) by delivering written notice to the Executive
and/or such transferee within ninety (90) calendar days (or, if such termination
of employment occurs by reason of the Executive’s death or Disability, one
hundred eighty (180) days) after such termination of employment, at the purchase
price determined in accordance with Section 2(b). In addition, in the event of a
Sale of the Corporation, the Corporation shall have the right, but not the

 


--------------------------------------------------------------------------------

obligation, to purchase on the closing date of the Sale of the Corporation any
or all of the shares of Restricted Stock described in Sections 3(b) and 3(c)
hereof as to which the Restriction Period has not lapsed after giving effect to
such Sale of the Corporation; provided, however, that if H.I.G.-TNetix, Inc.
and/or its affiliates retain capital stock in the Corporation after a Sale of
the Corporation then the effectiveness of the provisions of this Section 2
granting the Corporation the right to purchase shares of Restricted Stock shall
be deferred until the date that H.I.G.-TNetix and its affiliates have sold all
of the capital stock in the Corporation held by such entities. As used herein,
the term “Vested Restricted Stock” will mean the shares of Restricted Stock as
to which the Restriction Period has lapsed in accordance with Section 3.

(b)          The purchase price to be paid by the Corporation for any shares of
Restricted Stock to be purchased pursuant to Section 2(a) shall be the lesser
of: (A) the fair market value of such shares of Restricted Stock as of the date
the Corporation purchases such shares and (B) $.01 for each share of Restricted
Stock.

(c)          If the Corporation elects to exercise its right to purchase any
Restricted Stock under this Section 2, the closing of the purchase by the
Corporation of the Restricted Stock shall take place no later than thirty (30)
days after the exercise of such right, which time in the case of the death of
the Executive may be extended to provide for probate of the Executive’s estate.
On the date scheduled for such closing, the price for the shares of the
Restricted Stock shall be paid by the Corporation by (i) check or checks to the
record holder of such shares against delivery of a certificate or certificates
representing the purchased shares in proper form for transfer or (ii) offsetting
amounts outstanding under any indebtedness or obligations owed by the Executive
or permitted transferees thereof to the Corporation or any affiliate thereof. In
connection with such closing, such record holder shall warrant in writing to the
Corporation good and marketable title to the Restricted Stock, free and clear of
all claims, liens, charges, encumbrances and security interests of any nature
whatsoever except those under this Agreement and the Stockholders’ Agreement.
All repurchases of the Restricted Stock by the Corporation will be subject to
applicable restrictions contained in the Delaware General Corporation Law and in
the Corporation’s and any affiliate’s debt and equity financing agreements. If
any such restrictions prohibit the Corporation’s purchase of the Restricted
Stock pursuant to this Section 2 which the Corporation is otherwise entitled to
make, the Corporation may make such purchases as soon as it is permitted to do
so under such restrictions.

21.          Restriction Period. The Restriction Period applicable to all of the
shares of Restricted Stock shall commence on the date of this Agreement and
shall end (without duplication) as follows:

(a)          With respect to 33.34% of the total number of shares of Restricted
Stock, the Restriction Period shall end as to 6.668% of the total number of
shares of Restricted Stock on December 31, 2006, and as to an additional 6.668%
of the total number of shares of Restricted Stock on each subsequent June 30 and
December 31 during the period through and including December 31, 2008, if,
except to the extent provided in Sections 3(d) and (e), as of each such date the
Executive is, and has been, continuously employed by the Corporation since the
date of this Agreement.

 


--------------------------------------------------------------------------------

 

(b)          With respect to 33.33% of the total number of shares of Restricted
Stock, (i) in the event of (a) a sale by H.I.G.-TNetix, Inc. and/or its
affiliates of all or any portion of the capital stock of the Corporation owned
by them to any entity, person or group that is not an affiliate of
H.I.G.-TNetix, Inc. or (b) the receipt by H.I.G.-TNetix, Inc. and/or its
affiliates of other Proceeds, (ii) the aggregate Proceeds (as defined below) to
H.I.G.-TNetix, Inc. and/or its affiliates meet or exceed the applicable multiple
of its Investment set forth below, and (iii) the Executive is and has remained
in the continuous employ of the Corporation since the date of this Agreement to
the date of such sale or receipt of such Proceeds, then the Restriction Period
shall end as to the highest corresponding “Applicable Percentage” of the total
number of shares of Restricted Stock set forth below:

Multiple of HIG’s Investment

Applicable Percentage

At least 2.0x but less than 3.0x

8.33%

At least 3.0x but less than 4.0x

24.99%

At least 4.0x but less than 6.0x

33.33%

At least 6.0x

41.66%

; provided that in the event of the termination of the employment of the
Executive (x) without Cause (as defined in the Employment Agreement) or (y) as a
result of Constructive Discharge (as defined in the Employment Agreement) or (z)
as a result of the Executive’s death or because he has become disabled such that
he is unable to perform the essential functions of his job with reasonable
accommodation for a period of not less than fifteen (15) consecutive weeks, then
upon such sale or receipt of such other Proceeds by H.I.G.-TNetix, Inc. and/or
its affiliates as described above in this Section 3(b), the Restriction Period
shall end as to the highest corresponding Applicable Percentage multiplied by
the applicable percentage set forth in the following table:

Date of Termination of Employment

Modified Applicable Percentage

Date hereof through April 30, 2007

33.33%

May 1, 2007 through February 28, 2008

66.67%

Thereafter

100%

(c)          With respect to the remaining 33.33% of the total number of shares
of Restricted Stock, the Restriction Period shall end subject to such terms and
conditions as may be determined annually by the Board with the active
participation and involvement of the Executive in all aspects of the process.
The Corporation understands, acknowledges and agrees that the shares of
Restricted Stock subject to this Section 3(c) will vest (i) based upon
measurable objectives and (ii) in increments based upon achievement of specific
milestones if, except to the extent provided in Sections 3(d) and (e), as of
date of the achievement of each such specific milestone the Executive is, and
has been, continuously employed by the Corporation since the date of this
Agreement.

(d)          Upon the termination of the employment of the Executive without
Cause or as a result of Constructive Discharge prior to the end of the
Employment Period (as defined in the Employment Agreement), (i) the shares of
Restricted Stock subject to the provisions of

 


--------------------------------------------------------------------------------

Section 3(a) which have not (as of the occurrence of such termination of
employment) become Vested Restricted Stock will upon such occurrence become
Vested Restricted Stock and (ii) the shares of Restricted Stock subject to the
provisions of Section 3(c) which are subject to vesting during the fiscal year
in which such termination of employment occurs but which have not (as of the
occurrence of such termination of employment) become Vested Restricted Stock
will upon such occurrence become Vested Restricted Stock.

(e)          Upon the termination of the employment of the Executive as a result
of the Executive’s death or because he has become disabled such that he is
unable to perform the essential functions of his job with reasonable
accommodation for a period of not less than fifteen (15) consecutive weeks, (i)
the shares of Restricted Stock subject to the provisions of Section 3(a) which
are subject to vesting on the next succeeding June 30 or December 31 will become
Vested Restricted Stock on such June 30 or December 31 and (ii) the shares of
Restricted Stock subject to the provisions of Section 3(c) which are subject to
vesting during the fiscal year in which such termination of employment occurs
but which have not (as of the occurrence of such termination of employment)
become Vested Restricted Stock will upon such occurrence become Vested
Restricted Stock.

(f)           Upon the occurrence of a Change of Control (as defined in the
Employment Agreement) (i) the shares of Restricted Stock subject to the
provisions of Section 3(a) which are not Vested Restricted Stock (as of the
occurrence of such Change of Control) will upon such occurrence become Vested
Restricted Stock, (ii) the shares of Restricted Stock subject to the provisions
of Section 3(b) which are not Vested Restricted Stock (as of the occurrence of
such Change of Control) shall be subject to the provisions of Section 2, (iii)
the shares of Restricted Stock subject to the provisions of Section 3(c) that
are subject to vesting during the fiscal year in which the Change of Control
occurs but which have not (as of the occurrence of such Change of Control)
become Vested Restricted Stock will upon such occurrence become Vested
Restricted Stock will upon such occurrence become Vested Restricted Stock and
(iv) the shares of Restricted Stock subject to the provisions of Section 3(c)
that are subject to vesting after the fiscal year in which the Change of Control
occurs shall become Vested Restricted Stock in the same proportionate percentage
as the shares of Restricted Stock subject to the provision of Section 3(b)
become Vested Restricted Stock; provided, that if H.I.G.-TNetix, Inc. and/or its
affiliates retain capital stock in the Corporation after a Sale of the
Corporation, shares of Restricted Stock held by the Executive that do not become
Vested Restricted Stock following the consummation of the Sale of the
Corporation will not terminate or be cancelled until the date that H.I.G.-TNetix
and its affiliates have sold all of the capital stock in the Corporation held by
such entities.

22.          Legends. The Executive acknowledges that all stock certificates
representing shares of Restricted Stock shall bear the following legends and
such other legends as may be required by law or contract unless and until the
underlying Restricted Stock is no longer subject to such restrictions:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE

 


--------------------------------------------------------------------------------

REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION
THEREUNDER. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO
ADDITIONAL RESTRICTIONS ON TRANSFER AND OTHER AGREEMENTS SET FORTH IN A
RESTRICTED STOCK PURCHASE AGREEMENT AND A STOCKHOLDERS’ AGREEMENT. A COPY OF
SUCH AGREEMENTS MAY BE OBTAINED BY THE HOLDER HEREOF AT THE CORPORATION’S
PRINCIPAL PLACE OF BUSINESS WITHOUT CHARGE.

The Executive shall deposit all stock certificates representing Restricted Stock
subject to the Restriction Period and other restrictions contained herein with
the Corporation or its designee together with a stock power endorsed in blank,
to be held by Corporation or such designee until the expiration of the
applicable restrictions. Upon expiration of the restrictions with respect to
shares of Restricted Stock, at the request of the Executive the Corporation
shall promptly deliver a certificate or certificates representing the shares of
Restricted Stock as to which the restrictions have lapsed to the Executive,
subject to satisfaction of any tax obligations in accordance with Section 7
hereof, and subject to Sections 2, 5, 8, 9, 11 and 13 hereof and the
Stockholders’ Agreement. A stock certificate representing the shares of
Restricted Stock that are not subject to restrictions on the date hereof shall
be issued to the Executive, subject to satisfaction of any tax obligations in
accordance with Section 7 hereof, and subject further to Section 8 hereof and
the transfer restrictions set forth in the Stockholders’ Agreement.

23.          Transfer. The Executive acknowledges that prior to the expiration
of the applicable portion of the Restriction Period, the applicable Restricted
Stock may not be Transferred. Upon the expiration of the applicable portion of
the Restriction Period, as set forth in Section 3 hereof, the restrictions on
Transfer of the applicable Restricted Stock set forth above in this Section 5
shall lapse; provided however that the Restricted Stock shall be subject to the
restrictions on Transfer set forth in the Stockholders’ Agreement.

24.          Voting and Dividends. The Executive shall have all voting and
dividend rights if applicable of a stockholder with respect to the Restricted
Stock for record dates occurring on or after the date of this Agreement and
prior to the date any such shares of Restricted Stock are forfeited in
accordance with this Agreement. Any dividends or distributions to the extent
paid or made with respect to the Restricted Stock shall, during the Restriction
Period, be deposited, together with a stock power endorsed in blank or other
appropriate instrument of transfer, with the Corporation or any holder appointed
pursuant to Section 4 hereof, and shall be subject to the same restrictions
(including, without limitation, the Restriction Period) as the Restricted Stock
and otherwise considered to be such Restricted Stock for all purposes hereunder.
Upon Restricted Stock becoming Vested Restricted Stock, all dividends and
distributions deposited with the Corporation with respect to such shares of
Vested Restricted Stock will be delivered to the Executive, subject (in the case
of dividends or distribution consisting of securities subject to the
Stockholders’ Agreement) to the restrictions set forth in the Stockholders’
Agreement.

25.          Taxes. The Executive acknowledges the existence of Federal, state
and local income tax and employment tax withholding obligations with respect to
the Restricted Stock and agrees that such must be met. If required by applicable
law, the Executive shall be required to

 


--------------------------------------------------------------------------------

pay such taxes, if any, to the Corporation in cash upon the expiration of the
applicable Restriction Period (including any portion thereof) or such earlier
dates as the Executive elects pursuant to Section 83(b) of the Code, or as of
which the value of any shares of Restricted Stock first becomes includible in
the Executive’s gross income for income tax purposes. If tax withholding is
required by applicable law, in no event shall Restricted Stock be delivered to
the Executive until he has paid to the Corporation in cash the amount of such
tax required to be withheld with respect to the Restricted Stock or otherwise
entered into an agreement satisfactory to the Corporation providing for payment
of withholding tax. IN THE EVENT THAT THE EXECUTIVE MAKES AN EFFECTIVE ELECTION
WITH THE INTERNAL REVENUE SERVICE PURSUANT TO SECTION 83(B) OF THE CODE WITH
RESPECT TO ANY OR ALL OF THE RESTRICTED STOCK, THE EXECUTIVE AGREES TO NOTIFY
THE CORPORATION OF SUCH ELECTION IN WRITING WITHIN THIRTY (30) DAYS OF SUCH
ELECTION.

26.          Stockholders’ Agreement. The Executive acknowledges that the shares
of Restricted Stock received by him under this Agreement shall be subject to the
Stockholders’ Agreement, and such shares of Restricted Stock (or any right or
interest in such shares) cannot be Transferred except as permitted by the
Stockholders’ Agreement. On the date hereof, the Executive is bound by the terms
and conditions of the Stockholders’ Agreement with respect to the Restricted
Stock and any other shares of capital stock of the Corporation purchased or
received by him.

27.          No Obligations of Employment. This Agreement shall not confer upon
the Executive any express or implied right to be retained in the service of the
Corporation or a Subsidiary for any period or at all, nor restrict in any way
the right of the Corporation or any Subsidiary, which is hereby expressly
reserved, to terminate his employment at any time with or without cause.

28.          Forfeiture. Notwithstanding any other provisions of this Agreement
to the contrary, in the event of a breach by the Executive of (i) any of the
covenants and agreements of the Executive set forth in Section 6(a) of the
Employment Agreement (Confidential Information) and such breach has a materially
adverse effect on the Corporation or (ii) any of the other covenants and
agreements of the Executive set forth in Sections 6(d) and (e) of the Employment
Agreement (Non-Competition; Non-Competition in Expansion Markets), then all of
the Restricted Stock then held by the Executive (whether or not then subject to
the Restriction Period) will be immediately and unconditionally forfeited and
revert to Corporation, without any action required by the Executive or the
Corporation.

29.          Delivery of Agreement. The purchase of Restricted Stock set forth
in this Agreement shall be subject to cancellation by the Corporation unless (i)
within ten (10) days of the date hereof the Executive delivers or mails to the
Corporation a copy of this Agreement, duly executed by the Executive, and (ii)
within thirty (30) days of the date hereof the Executive delivers or mails to
the Corporation or its designee the stock certificates for the Restricted Stock
that is subject to the Restriction Period on the date hereof together with stock
powers endorsed by the Executive in blank, or other appropriate instruments of
transfer.

 


--------------------------------------------------------------------------------

 

30.          Government Regulations. This Agreement and the obligation of the
Corporation to transfer shares of Restricted Stock hereunder shall be subject to
all applicable Federal and state laws, rules and regulations and any regulation,
qualification, approvals or other requirements imposed by any government or
regulatory agency or body which the Corporation’s board of directors shall, in
its discretion, determine to be necessary or applicable in all respects. If at
any time the Corporation shall determine, in its discretion, that the listing,
registration or qualification of shares of Stock upon any national securities
exchange or under any state or Federal law, or the consent or approval of any
governmental regulatory body, is necessary or desirable, the Corporation shall
not be required to issue or deliver any certificates for shares of Stock unless
and until such listing, registration, qualification, consent or approval shall
have been effected or obtained, or otherwise provided for, free of any
conditions not acceptable to the Corporation.

 

31.

Definitions.

“Investment” means the aggregate amount of any equity contributions made by
H.I.G.-TNetix, Inc. and/or its affiliates in the Corporation.

“Sale of the Corporation” has the meaning set forth in the Stockholders’
Agreement.

“Proceeds” means the proceeds that consist of cash and cash equivalents paid to
H.I.G.-TNetix, Inc. and/or its affiliates, (i) including without limitation (1)
all fees, payments and distributions paid by the Corporation and/or its
subsidiaries to H.I.G.-TNetix, Inc. and/or the affiliates of H.I.G.-TNetix, Inc.
(other than reimbursements for out of pocket expenses paid by H.I.G.-TNetix,
Inc. or its affiliates on behalf of the Corporation) and (2) all amounts
realized by H.I.G. TNetix, Inc. and/or its affiliates, directly or indirectly,
with respect to the Investment, will be included (regardless of the nature of
the payment (e.g., dividend, fee for services, proceeds from sale of stock,
etc.)), but (ii) excluding all amounts used to repay any principal, interest,
fees or other out of pocket expenses relating to indebtedness of the
Corporation; provided that if, at any time after the Corporation’s initial
public offering of common stock (the “IPO”), H.I.G.-TNetix, Inc. distributes to
its affiliates such common stock in the Corporation then H.I.G.-TNetix, Inc.
shall be deemed to have received Proceeds equal to the product of (x) the number
of shares of common stock so distributed multiplied by (y) the average closing
price per share of the Corporation’s publicly-traded common stock over the five
(5) consecutive trading days immediately preceding the date of such
distribution; provided further, that if, at any time prior to the Corporation’s
IPO, H.I.G.-TNetix, Inc. distributes to its affiliates capital stock in the
Corporation then the Corporation and the Executive shall mutually agree as to
any adjustments to this Agreement as shall be necessitated by such distribution.

“Transfer” means to pledge, assign, encumber, sell, contract to sell, lend, make
any short sale of, grant any option, right or warrant for the purchase of, or
otherwise transfer or dispose of, directly or indirectly (whether voluntarily or
involuntarily or by operation of law by judgment, levy, attachment, garnishment

 


--------------------------------------------------------------------------------

or any other legal or equitable proceedings, including, without limitation,
bankruptcy), any Restricted Stock or enter into any swap, hedging or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any Restricted Stock.

32.          Notice. Any notice, request, consent or approval required or
permitted to be given under this Agreement or pursuant to law shall be
sufficient if in writing and if and when sent by certified or registered mail,
with postage prepaid, if to the Executive, to the Executive’s residence (as
noted in the Corporation’s records), or, if to the Corporation, to the
Corporation’s principal office, as the case may be.

33.          Amendment. This Agreement may be amended by the Corporation without
the consent of the Executive, provided that such amendment would not materially
impair any previously accrued rights of the Executive under this Agreement.

34.          Severability. If any of the provisions of this Agreement should be
deemed unenforceable, the remaining provisions shall remain in full force and
effect.

35.          Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Delaware applicable to contracts executed and to be performed entirely within
such state, without regard to the conflict of law provisions thereof.

36.          Assignment. This Agreement may not be transferred, assigned,
pledged or hypothecated by either party hereto, other than by operation of law.
This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns, including,
in the case of the Executive, the estate, heirs, executors, legatees,
administrators, and personal representatives thereof. Each of the parties hereto
intends that this Agreement shall not benefit or create any right or cause of
action in or on behalf of any person other than the parties hereto.

37.          Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute one and the same instrument.

[SIGNATURES ON THE FOLLOWING PAGE]

 


--------------------------------------------------------------------------------

 

                IN WITNESS WHEREOF, the parties have executed this Restricted
Stock Agreement as of the date first above written.

SECURUS TECHNOLOGIES, INC.

By:

/s/BRIAN SCHWARTZ

Title:

Director

 

 

 

 

/s/RICHARD FALCONE

Richard Falcone

 

 

 

 

 